11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Miguel Manuel Villalobos Jr.,       * Original Habeas Corpus Proceeding

No. 11-22-00006-CR                           * January 13, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has considered Miguel Manuel Villalobos Jr.’s application for writ
of habeas corpus and concludes that the application for writ of habeas corpus should
be dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the application for habeas corpus is dismissed.